Order entered January 11, 2017




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01374-CV

                         IN RE SENRICK WILKERSON, Relator

                         On Appeal from the Judicial District Court
                                  Dallas County, Texas

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s November 21, 2016

petition for writ of mandamus.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE